PER CURIAM.
In Griner v. State, 662 So.2d 758 (Fla. 4th DCA 1995), we reversed appellant’s convictions for attempted first degree murder, robbery with a deadly weapon and grand theft auto and remanded for a new trial. However, we affirmed his convictions for burglary with assault and robbery as those convictions arose from a separate trial which was not tainted by the erroneous admission of evidence.
The trial court denied appellant’s motion for postconviction relief on the ground that the convictions had been reversed. We reverse, since appellant’s convictions and sentences from the first trial were affirmed. On remand the trial court should consider the *100merits of the motion for post-conviction relief arising from the convictions we affirmed.
GUNTHER, C.J., and FARMER and KLEIN, JJ., concur.